         Case 1:19-cv-04466-LMM Document 60 Filed 07/16/20 Page 1 of 4

                          IN UNITED STATES DISTRICT COURT
                         FOR NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


TAKIA WALTON, DANYLLE MCHARDY,
GEORGE DE LA PAZ JR., KEVIN JACOBS
and FEIONA DUPREE,
Each individually and on Behalf of                       Civil Action No.: 1:19-cv-4466 LMM
ALL OTHERS SIMILARLY SITUATED
                                                          ​Jury Trial Demanded

      Plaintiff,

v.

PUBLIX SUPERMARKETS, INC.

      Defendant.



               PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO FILE
                THIRD AMENDED COMPLAINT - COLLECTIVE ACTION
                     AND MEMORANDUM OF LAW IN SUPPORT


       COMES NOW Plaintiffs, by and through the undersigned counsel, respectfully move the

Court, pursuant to Rule 15 of the Federal Rules of Civil Procedure, for leave to file a Third

Amended Complaint, a copy of which is attached hereto as Exhibit A. It re-pleads the individual

and collective FLSA claim and clarifies the putative class.

       This motion is unopposed. Accordingly, Plaintiffs file this motion seeking the Court’s

leave to amend, which should be granted for the reasons set forth below.

                                         ARGUMENT

       Pursuant to Federal Rule of Civil Procedure 15(a)(2), a party may amend its pleading

only with the opposing party’s written consent or the court’s leave. The decision as to whether

                                                1
         Case 1:19-cv-04466-LMM Document 60 Filed 07/16/20 Page 2 of 4

or not to grant leave to amend a pleading is within the sound discretion of the district court, but

this discretion is strictly circumscribed by the proviso that “leave shall be freely given when

justice so requires.” ​Gramegna v. Johnson​, 846 F.2d 675, 678 (11th Cir. 1988). Therefore, a

justifying reason must be apparent for denial of a motion to amend. ​Moore v. Baker,​ 989 F.2d

1129, 1131 (11th Cir. 1993). The district court’s discretion is not broad enough to permit denial

absent a substantial reason to deny leave to amend. ​Shipner v. Eastern Air Lines, Inc.​, 868 F.2d

401, 407 (11th Cir. 1989).

       There is good cause for filing the Third Amended Complaint since none of the factors

that may militate against granting a motion to amend is present in this case. There has been no

undue delay in Plaintiffs’ request to amend and Plaintiffs are not seeking the amendment in bad

faith or with a dilatory motive.

       Plaintiffs only seek to clarify the scope of the putative class. The interests of justice and

judicial economy will undoubtedly be served by having all allegations and relief sought clearly

presented to the Court as set forth in Plaintiffs’ proposed Third Amended Complaint. The

amendments are narrowly tailored to reflect Plaintiffs’ present understanding of the case and

enable the action to more efficiently proceed on the merits.

       Moreover, Defendants will not suffer any undue prejudice by virtue of the Court’s

allowance of the proposed amendment. The determination of whether prejudice would occur

involves assessing whether an amendment would result in additional discovery, cost, or

preparation to defend against new facts or theories. ​See, e.g., Cureton v. Nat’l Collegiate Athletic

Ass’n,​ 252 F.3d 267, 273 (3d Cir. 2001); ​Frontline Int’l v. Edelcar, Inc., 2​ 011 WL 13209612, at

*3 (M.D. Fla. Apr. 6, 2011). Defendant is already familiar with the facts supporting Plaintiffs’


                                                 2
         Case 1:19-cv-04466-LMM Document 60 Filed 07/16/20 Page 3 of 4

proposed Third Amended Complaint, which are not substantively different from the facts

described in Plaintiff's Second Amended Complaint. After conducting Court ordered discovery,

Plaintiff’s seek to remove the claims of Assistant Managers previously asserted in prior

Complaints.

       Accordingly, the interests of justice militate in favor of granting Plaintiffs’ motion for

leave to file the proposed Third Amended Complaint. The grant of this motion is particularly

appropriate given the absence of any substantial reason to deny leave to amend and its benefits

with respect to judicial economy. If the court grants Plaintiff’s motion for leave to amend,

Plaintiff will amend its pending Motion for Conditional Class Certification to ensure that the

court has a consistent description of the putative class being considered for judicial notice.

                                         CONCLUSION

       For the reasons identified above, Plaintiffs respectfully request that the Court grant this

motion for leave to file the proposed Third Amended Complaint.



Dated July 15, 2020                                   Respectfully submitted,

                                                      /s/ Arnold J. Lizana
                                                      Law Offices of Arnold J. Lizana III
                                                      GA Bar No.: 698758
                                                      1175 Peachtree Street NE, 10th Floor
                                                      Atlanta, GA 30361
                                                      T: 877-443-0999
                                                      F: 877-443-0999
                                                      alizana@attorneylizana.com

                                                      Taft L. Foley II
                                                      The Foley Law Firm
                                                      (​ADMITTED PRO HAC VICE​)
                                                      3003 South Loop West, Suite 108
                                                      Houston, Texas, 77002
                                                      T: (832) 778-8182;
                                                  3
Case 1:19-cv-04466-LMM Document 60 Filed 07/16/20 Page 4 of 4

                                  F: (832) 778-8353
                                  taft.foley@thefoleylawfirm.com
                                  ATTORNEYS FOR PLAINTIFFS




                              4
